Citation Nr: 1648057	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for the Veteran's service-connected right shoulder dislocation with degenerative arthritis of the glenohumeral joint.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2014, the Veteran filed a Notice of Disagreement with respect to the denial of his claim of entitlement to an increased rating for his right shoulder disability.  Although, in a July 2015 rating decision, the RO increased the Veteran's evaluation for his right shoulder disability to 30 percent disabling, effective May 21, 2013, the RO has not provided the Veteran with a statement of the case (SOC) for his claim.  Under these circumstances, the Board must remand, rather than refer, this claim back to the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required with respect to the Veteran's claim of entitlement to an evaluation higher than 30 percent for his service-connected right shoulder dislocation with degenerative arthritis of the glenohumeral joint.  The claim was denied in a January 2014 rating decision and a timely notice of disagreement (NOD) was received from the Veteran.  However, an SOC has not been issued and, therefore, remand is required to provide the Veteran with an SOC addressing the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran contends that he is entitled to a TDIU, because his service-connected right shoulder disability precludes him from securing or maintaining a substantially gainful occupation.  The Veteran was last provided a VA examination in connection with his right shoulder disability in November 2013.  The examination report included findings that the Veteran's right shoulder disability has a major impact on his ability to perform physical labor, such as lifting, pushing/pulling, reaching, carrying, and overhead work with the right upper extremity.  Furthermore, the examiner also stated that the Veteran's right shoulder disability has a mild to moderate impact on his ability to perform certain aspects of sedentary work, such as typing/computer work, because he is right-handed.  However, the examiner went on to state that the Veteran's condition would not impact certain functions of sedentary labor, such as answering the phone or greeting customers. 
  
The Veteran has alleged that his service-connected right shoulder disability has continued to worsen since the November 2013 VA examination.  See e.g., January 2016 Statement in Support of Claim.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claim of entitlement to an increased rating for his right shoulder disability and, thus, a remand is required so that they may be decided together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the AOJ should provide the Veteran with a VA examination to determine the functional impact his service-connected right shoulder disability has on his ability to secure or maintain a substantially gainful occupation.

Currently, the Veteran does not meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16 (a).  Although the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Issue an SOC addressing the Veteran's claim of entitlement to an evaluation higher than 20 percent for his service-connected right shoulder dislocation with degenerative arthritis of the glenohumeral joint.  If the Veteran perfects an appeal, return the claim to the Board.

2.  Schedule the Veteran for an appropriate VA examination to determine the functional impact his service-connected right shoulder disability has on his ability to secure or maintain a substantially gainful occupation.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

The examiner should provide the range of motion of the Veteran's right shoulder and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must state the functional impact that the veteran's right shoulder has on his ability to secure or maintain a substantially gainful occupation.

3.  Thereafter, pursuant to 38 C.F.R. § 4.16(b), refer the claim of entitlement to a TDIU to VA's Director of Compensation Service for extraschedular consideration.
 
4.  Thereafter, adjudicate the claim on an extraschedular basis.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




